UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01685 Name of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2014 – September 30, 2015 Item 1: Reports to Shareholders Annual Report | September 30, 2015 Vanguard Morgan ™ Growth Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance . Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles : Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 13 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 32 About Your Fund’s Expenses. 33 Glossary. 35 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended September 30, 2015 Total Returns Vanguard Morgan Growth Fund Investor Shares 4.76% Admiral™ Shares 4.88 Russell 3000 Growth Index 3.21 Multi-Cap Growth Funds Average 1.40 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance September 30, 2014, Through September 30, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Morgan Growth Fund Investor Shares $27.07 $25.29 $0.191 $2.825 Admiral Shares 83.97 78.42 0.727 8.750 1 Chairman’s Letter Dear Shareholder, After a strong showing in the first half of the fiscal year, Vanguard Morgan Growth Fund gave back some ground in the second half as the broad market dipped into a summer swoon. Still, the fund finished ahead of both its comparative standards . For the 12 months ended September 30, 2015, Investor Shares returned 4.76% and the lower-cost Admiral Shares returned 4.88%. These returns compare with the 1.40% average return of peer funds and the 3.21% return of the fund’s benchmark index, the Russell 3000 Growth Index. Despite market turbulence in August and September, the growth stocks that your fund specializes in generally found favor with investors during the period, and they outpaced their value counterparts by a sizable margin. If you hold shares in a taxable account, you may wish to review the information about after-tax returns, based on the highest federal income tax bracket, that appears later in the report. Please note that as of September 30, 2015, the Morgan Growth Fund realized fractional short-term capital gains equal to less than 1% of fund assets and long-term capital gains equal to about 7%. Gains will be distributed in December. 2 China’s economic woes weighed on U.S. stocks The broad U.S. stock market returned –0.49% for the 12 months. The final two months were especially rocky as investors worried in particular about the global ripple effects of slower economic growth in China. For much of the fiscal year, investors were preoccupied with the possibility of an increase in short-term U.S. interest rates. On September 17, the Federal Reserve announced that it would hold rates steady for the time being, a decision that to some investors indicated that the Fed was concerned about the fragility of global markets. International stocks returned about –11% as the dollar’s strength against many foreign currencies hindered results. Returns for emerging markets, which were especially hard hit by concerns about China, trailed those of the developed markets of the Pacific region and Europe. Taxable bonds recorded gains as investors searched for safety The broad U.S. taxable bond market returned 2.94% as investors gravitated toward safe-haven assets amid global stock market volatility. Stimulative monetary policies from the world’s central banks, declining inflation expectations, and global investors’ search for higher yields also helped lift U.S. bonds. Market Barometer Average Annual Total Returns Periods Ended September 30, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) -0.61% 12.66% 13.42% Russell 2000 Index (Small-caps) 1.25 11.02 11.73 Russell 3000 Index (Broad U.S. market) -0.49 12.53 13.28 FTSE All-World ex US Index (International) -11.34 2.87 2.19 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.94% 1.71% 3.10% Barclays Municipal Bond Index (Broad tax-exempt market) 3.16 2.88 4.14 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 CPI Consumer Price Index -0.04% 0.93% 1.73% 3 The yield of the 10-year Treasury note ended September at 2.05%, down from 2.48% a year earlier. (Bond prices and yields move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –7.67%, hurt by the dollar’s strength against many foreign currencies. Without this currency effect, international bonds advanced modestly. The Fed’s 0%–0.25% target for short-term interest rates continued to limit returns for money market funds and savings accounts. In a tale of two halves, your fund held up well As I mentioned earlier in this letter, the Morgan Growth Fund opened the fiscal year with an impressive first-half advance that was fueled by robust returns for health care stocks. That advance faltered in the late summer as market gyrations returned following an extended period of relative calm. Biotechnology and pharmaceutical shares were especially affected by the second-half retreat. After surging amid merger-and-acquisition activity and optimism about new therapies, these Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Morgan Growth Fund 0.40% 0.26% 1.28% The fund expense ratios shown are from the prospectus dated January 26, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2015, the fund’s expense ratios were 0.40% for Investor Shares and 0.27% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end Peer group: Multi-Cap Growth Funds. 4 stocks struggled toward the end of the period, roiled by controversy over drug prices and concerns about lofty valuations. Although the Morgan Growth Fund has substantial holdings in health care, the sector is by no means the only one in which the fund invests. The fund recorded double-digit returns for consumer discretionary stocks, which were buoyed by hopes that lower gas prices would prompt consumers to open their wallets for other purchases. Success in this broad category, which includes everything from home builders to internet retailers, helped blunt the effect of the second-half falloff in health care. The fund recorded its worst returns among energy stocks, which plummeted after a sharp drop in the price of oil; however, its small allocation to this sector helped limit the damage. (The Fund Profile page later in this report shows the fund’s exact weighting in energy and other sectors as of September 30.) The Morgan Growth Fund owns more than 300 stocks across several industries, with information technology, consumer discretionary, and health care representing the largest allocations. It also benefits from a variety of perspectives: Each of the fund’s five advisors employs a distinct investment strategy. This approach provides diversification, which can mute some of the volatility associated with the stocks of fast-growing companies. Total Returns Ten Years Ended September 30, 2015 Average Annual Return Morgan Growth Fund Investor Shares 7.41% Russell 3000 Growth Index 8.05 Multi-Cap Growth Funds Average 6.40 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Staying the course can help you stay closer to your fund’s return When stock markets are highly volatile, as in recent months, it’s tempting to run for cover. But the price of panic can be high. A rough measure of what can be lost from attempts to time the market is the difference between the returns produced by a fund and the returns earned by the fund’s investors. The results shown in the Performance Summary later in this report are your fund’s time- weighted returns—the average annual returns investors would have earned if they had invested a lump sum in the fund at the start of the period and reinvested any distributions they received. Their actual returns, however, depend on whether they subsequently bought or sold any shares. There’s often a gap between this dollar-weighted return for investors and the fund’s time- weighted return, as shown below. Many sensible investment behaviors can contribute to the difference in returns, but industry cash flow data suggest that one important factor is the generally counterproductive effort to buy and sell at the “right” time. Keeping your emotions in check can help narrow the gap. Mutual fund returns and investor returns over the last decade Notes: Data are as of December 31, 2014. The average fund returns and average investor returns are from Morningstar. The average fund returns are the average of the funds’ time-weighted returns in each category. The average investor returns assume that the growth of a fund’s total net assets for a given period is driven by market returns and investor cash ow. To calculate investor return, a fund’s change in assets for the period is discounted by the return of the fund to isolate how much of the asset growth was driven by cash ow. A model, similar to an internal rate-of-return calculation, is then used to calculate a constant growth rate that links the beginning total net assets and periodic cash ows to the ending total net assets. Sources: Vanguard and Morningstar, Inc. For more information about the advisors’ strategies and the fund’s positioning, please see the Advisors’ Report that follows this letter. Morgan Growth Fund showed resilience in the last ten years For the ten years ended September 30, 2015, your fund recorded an average annual return of 7.41% for Investor Shares—a full percentage point ahead of peer funds but more than half a percentage point behind the benchmark index. The decade was marked by the 2008–2009 financial crisis, which thrust global markets into turmoil. Morgan Growth recovered nicely from those bleak years, notching a positive return for six consecutive fiscal years. Its multi-manager advisory team deserves credit for delivering these solid long-term results. In addition to the advisors’ skill, low investment costs helped the fund’s bottom line. A dose of discipline is crucial when markets become volatile While the broad U.S. stock market has posted gains for six straight calendar years—from 2009 to 2014—that streak may not last a seventh. Stocks tumbled in August and swung up and down in September. Nobody can control the direction of the markets or predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. (See the box on page 6 for more discussion on the benefit of staying the course.) This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 12, 2015 7 Advisors’ Report For the fiscal year ended September 30, 2015, Vanguard Morgan Growth Fund returned 4.76% for Investor Shares and 4.88% for the lower-cost Admiral Shares. Your fund is managed by five independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the accompanying table. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how portfolio positioning reflects this assessment. (Please note that the Kalmar Investment Advisers and Frontier Capital Management discussions refer to industry sectors as defined by Russell classifications, rather than by the Global Industry Classification Standard used elsewhere in this report.) These comments were prepared on October 16, 2015. Wellington Management Company llp Portfolio Manager: Paul E. Marrkand, CFA, Senior Managing Director Our portion of the fund uses traditional methods of stock selection—fundamental research and analysis—to identify companies that we believe have above- average growth prospects. Our research focuses on mid- and large-capitalization companies. We seek to build a portfolio that has diversified sources of return as well as a balance of growth, quality, and valuation attributes. U.S. and foreign equities pulled back in the past 12 months, as shown by returns of –0.61% for the S&P 500 Index and –4.57% for the MSCI World Index. Fixed income markets held up better; the Barclays U.S. Aggregate Bond Index returned 2.94% for the period. Successes Sector allocation, a residual outcome of our bottom-up stock selection process, contributed to the portfolio’s relative return. Results were driven mainly by our underweighting of the materials, energy, and industrial sectors. Stock selection was strongest within consumer discretionary and industrials. Top individual contributors to relative performance included Altera (information technology), O’Reilly Automotive (consumer discretionary), and Aetna (health care). Not holding benchmark constituent IBM (information technology) also helped. Shortfalls Security selection detracted from relative performance, particularly in information technology, health care, and financials. Top detractors included NetApp, Microsoft, and Qualcomm (all information technology companies). Our out-of-benchmark position in energy company Apache also detracted 8 from relative performance. We eliminated our positions in NetApp and Apache during the period. We remain optimistic about the portfolio’s favorable risk/reward profile. We continue to purchase, at attractive valuations, capital-compounding companies that we believe have long-term competitive advantages that should help them maintain free-cash-flow growth rates beyond that of the market. Through our bottom-up process, the portfolio ended the period most overweighted in information technology and health care and most underweighted in industrials and consumer staples. Jennison Associates LLC Portfolio Managers: Kathleen A. McCarragher, Managing Director Blair A. Boyer, Managing Director Weak energy prices, a strong U.S. dollar, and slowing economic growth in China were key influences on the global economic landscape during the fiscal year. These challenges, combined with uncertainty about the timing of anticipated monetary tightening in the United States, contributed to continued volatility in global financial markets. Successes Strong subscriber growth at Netflix reflected the appeal of the on-demand streaming media network’s original programming. We believe the company’s shift toward exclusive deals and original content, along with its increasing pricing power, international expansion, and scale advantage, has strengthened its long-term competitive positioning. Amazon benefited as investors increasingly appreciated its strong execution, long-term revenue growth, margin-expansion potential, and cloud infrastructure opportunities. The company has been increasing its business investment to drive unit growth, not only in its core retail business but also through the proliferation of digital commerce via the mobile market. BioMarin Pharmaceutical advanced on strong sales of its innovative drugs for neurometabolic degenerative disorders. Drugs in development include therapies for other serious diseases that lack effective treatments. Shortfalls Twitter’s user growth and revenue generation lacked consistency. Although we believe monetization opportunities remain, the social media company needs to reinvigorate user growth and engagement. Canadian Pacific Railway was hurt because lower volumes of a variety of commodities, including oil, grain, and coal, were being shipped on its rail lines. We sold the position. We eliminated our position in Schlumberger, the oil equipment and services provider. The company had 9 come under pressure as falling energy prices caused its customers to curtail future spending. Vanguard Quantitative Equity Group Portfolio Managers: James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA For the 12-month period, our stock selection models were effective in identifying the outperformers from the underperformers in most industry groups. Our growth, quality, and valuation models contributed positively to performance; however, our management decisions and sentiment models didn’t fare as well. Successes Our stock selections were positive in eight of ten sectors. The largest contributors to relative return came from information technology and consumer discretionary. In information technology, overweights in Electronic Arts and Freescale Semiconductor contributed the most. In consumer discretionary, O’Reilly Automotive and Expedia performed well. Shortfalls Our overall selections in financials and materials detracted as our overweights in Discover Financial Services and American Express, as well as our holdings Westlake Chemical and Alcoa, did not perform as expected. Frontier Capital Management Co., LLC Portfolio Managers: Stephen Knightly, CFA, President Christopher J. Scarpa, Vice President Equities languished as improved domestic economic fundamentals were muted by tepid corporate earnings. Weak emerging markets, reduced commodity prices, and the strengthening dollar depressed earnings. Successes Strong stock selection, helped by sector allocations, drove favorable relative performance. Substantial gains in technology and health care offset losses in producer durables. Technology was the largest source of positive stock selection; holdings in security and entertainment software as well as wireless semiconductors helped the most. In health care, investments centered on affordability—in segments such as health maintenance organizations—did well. An overweight position in health care and an underweight position in energy helped. Health care offered the potential for compelling secular growth and innovation, while uncertainty in emerging markets warranted caution in energy. Shortfalls Producer durables hindered performance as the drop in oil prices reduced energy infrastructure spending. We remain 10 optimistic about the U.S. economy and the outlook for continued low interest rates. However, after a six-year period of very high liquidity, valuations are elevated, merger-and-acquisition activity is heated, and the cost of capital is depressed. Concurrently, investors are seeking “safe-haven” growth areas that depend less on global macroeconomic conditions. The resulting crowding effect has raised multiples in select industries to lofty levels that warrant caution. Nonetheless, opportunities are arising—from both the improved employment landscape and the fall in commodity prices—to add to companies that have strong secular appeal, enduring demand, and attractive valuations. Kalmar Investment Advisers Portfolio Managers: Ford B. Draper, Jr., President and Chief Investment Officer Dana F. Walker, CFA, Co-Head of the Investment Team For the first ten months of the fiscal year ended September 30, 2015, growth stocks fared relatively well. That was before the first significant correction in four years commenced, prompted mainly by fear of a deepening global slowdown emanating primarily from China and the emerging markets. Since the bull market began in 2009, the United States has been “the best house on the world block” thanks to its resilient economy. Indicators for our economy continue to appear healthy. If the United States and Europe are not headed for recession—and a recession seems a low probability now—the current correction should prove to be a swoon, not the end of markets that reward investors. Successes With the U.S. industrial economy slowing, our biggest individual successes came from among our consumer discretionary and technology holdings. These included O’Reilly Automotive, CarMax, Tractor Supply, and Ulta Salon in consumer discretionary, and Cognizant Technology and Altera in technology. Leaders from other sectors included Watsco, Acuity Brands, and Salix Pharmaceuticals. Shortfalls The top detractors included producer durables companies—including Weatherford International, Southwestern Energy, Chicago Bridge & Iron, and United Rentals—that were hurt by the collapse of crude oil and natural gas prices. We believe the supply/demand imbalance in oil is righting itself now, with higher prices ahead. Another prominent detractor was CBS, which declined on secular concerns that “cord cutting” would reduce audiences for broadcast TV. We believe, however, that the company’s earnings prospects from the monetization of its content are robust and that its stock is very cheap for an irreplaceable business. 11 Vanguard Morgan Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 47 5,072 Uses traditional methods of stock selection— Company LLP fundamental research and analysis—to identify companies that it believes have above-average growth prospects. Research focuses on mid- and large-cap companies, evaluating and ranking each stock on a consistent set of growth, quality, and valuation criteria. We seek to build a portfolio with diversified sources of return with a balance of growth, quality, and valuation attributes. Jennison Associates LLC 20 2,135 Uses a research-driven, fundamental investment approach that relies on in-depth company knowledge gleaned through meetings with management, customers, and suppliers. Vanguard Quantitative Equity Group 13 1,406 Employs a quantitative fundamental management approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Frontier Capital Management Co., 10 1,056 Uses a research-driven, fundamental investment LLC approach that seeks companies with above-average growth prospects, reasonable valuations, and competitive advantages. Kalmar Investment Advisers 9 972 Employs a “growth-with-value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Cash Investments 1 243 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 12 Morgan Growth Fund Fund Profile As of September 30, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VMRGX VMRAX Expense Ratio 1 0.40% 0.26% 30-Day SEC Yield 0.66% 0.79% Portfolio Characteristics DJ U.S. Russell Total 3000 Market Growth FA Fund Index Index Number of Stocks 332 1,797 4,000 Median Market Cap $45.5B $54.7B $46.5B Price/Earnings Ratio 26.1x 23.8x 20.2x Price/Book Ratio 4.5x 5.1x 2.5x Return on Equity 21.0% 22.6% 17.2% Earnings Growth Rate 15.5% 14.8% 10.1% Dividend Yield 1.1% 1.6% 2.1% Foreign Holdings 3.1% 0.0% 0.0% Turnover Rate 41% — — Short-Term Reserves 2.8% — — Sector Diversification (% of equity exposure) Russell DJ 3000 U.S. Total Growth Market Fund Index FA Index Consumer Discretionary 23.3% 21.3% 13.7% Consumer Staples 5.6 10.6 8.7 Energy 1.4 0.7 6.3 Financials 5.9 5.6 18.3 Health Care 19.5 17.5 14.4 Industrials 9.2 11.2 10.6 Information Technology 32.2 27.5 19.6 Materials 1.6 3.5 3.1 Telecommunication Services 1.2 2.0 2.1 Utilities 0.1 0.1 3.2 Volatility Measures Russell DJ 3000 U.S. Total Growth Market Index FA Index R-Squared 0.97 0.89 Beta 1.02 1.01 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Technology Hardware, Storage & Peripherals 4.7% Google Inc. Internet Software & Services 3.5 Amazon.com Inc. Internet Retail 2.6 Facebook Inc. Internet Software & Services 2.2 Visa Inc. Data Processing & Outsourced Services 1.7 Home Depot Inc. Home Improvement Retail 1.5 Oracle Corp. Systems Software 1.5 Gilead Sciences Inc. Biotechnology 1.4 Bristol-Myers Squibb Co. Pharmaceuticals 1.4 Microsoft Corp. Systems Software 1.3 Top Ten 21.8% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2015, the expense ratios were 0.40% for Investor Shares and 0.27% for Admiral Shares. 13 Morgan Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2005, Through September 30, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment Morgan Growth Fund
